DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (US 6,847,480) in view of Clark (US 4,303,299).  Steenblik teaches a portable microscope device for examining a slide. The embodiments of the device most relevant to the instant claims are shown in Figures 19-28, especially Figures 19-23, and described in Paragraphs 0208-0243.  **16 and 17 not addressed**
Regarding claims 1, 2, 8, 14 – As shown in Figures 19-23, Steenblik reaches a device for viewing a slide comprising a top viewing section (cover 10) with a top surface and a bottom surface and at least one opening (for lens 11) formed through the top surface to the bottom surface; a bottom base section (base 19) with a top base surface and a bottom base surface that is removably connectable with the top viewing section (cover 10); a slide receptacle slide (slide guide 14 with slide holder 41) on the top base surface and sized to receive a slide; means for connecting (hinge 20) the top viewing section (cover 10) to the bottom base section (base 19); a slot formed in both the cover (10) and base (19) for accommodating the slide holder (slide guide 14 with slide holder); and a lens (lens 11) disposed in the one opening through the top viewing section (cover 10).  Steenblik teaches a photoadapter structure for providing a coupling to a camera, but does not explicitly recite an eyepiece element connected to the lens. See Figure 27 and Paragraph 0223.  Steenblik also does not teach transparent material (claims 8 and 14) for the top viewing section (cover 10) and bottom base section (19). 
Clark teaches a handheld microscope instrument.  The device is shown in Figures 1-2 and described in columns 1-2.  The device includes a stand (11) having an upper layer (arm 14) with an opening for a barrel (26) that includes an eyepiece (27) with eyecup (28) at the top end (of the barrel 26)   and lens at the bottom end (of the barrel 26) and a base (12) that holds an object to be examined.  The stand (11) is made of transparent Plexiglass. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the eyepiece and transparent material from Clark with the device of Steenblik. With respect to the eyepiece, Steenblik shows a single lens in the Figures but teaches that other lens configurations may be used.  One of ordinary skill in the art at the time would add the barrel having the eyepiece and eyecup to provide a structure for the lens to allow examination with the naked eye and also block light from the eye when looking through the eyepiece and lens.  With respect to the transparent material, Steenblik teaches the use of opaque material that maybe used with a camera setup.  One of ordinary skill in the art at the time of the invention would form the cover (10) and base (19) elements of Steenblik from transparent material in order to allow for viewing and examination of the specimen with external light as taught by Clark.  See column 2, line 58-66 of Clark. 
Regarding claim 3 and 15 – Steenblik shows an opening (unlabeled) formed in the bottom base surface (base 19) in Figures 22-23.
Regarding claims 4 and 16 – Figure 23 of Steenblik discloses a slide receptacle (holder 41 of slide guide 14) having dimensions larger than the slide and a plurality of elements (51, 52, 53, 54) for contacting the slide in the slide receptacle.  See also Paragraphs 0215-0217. 
Regarding claim 5 – Steenblik teaches a catch (43) on the base (19) for mating with a lip on the cover (10) to secure the cover (10) on the base (19) in Paragraph 0209 and Figures 21-22.
Regarding claims 9, 10 and 17 – The Examiner considers the rectangular cuboid shape of the top viewing section (cover 10) and bottom base section (base 19) as shown in Figures 19-22 to meet the broad limitation of “cuboid in shape” as recited in the claims. 
Regarding claims 11, 12, 18 and 19 – Steenblik teaches polycarbonate for the top viewing section (cover 10) and the bottom base section (base 19) in Paragraph 0248. 
Regarding claims 13 and 20 – The Examiner submits the “preserved DNA specimen” has not been positively recited in claim 1.  Claim 1 recites “A device for storing and viewing a preserved DNA specimen comprising”.  The Examiner submits the term  “preserved DNA specimen” is contained within an intended use limitation and has not been given patentable weight. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (US 2002/0044347) in view of Clark (US 4,303,299), and further in view of Kellner et al. (US 2012/0015445). Steenblik and Clark, as combined above in Paragraphs 5-13, teach every element of claims 6 and 7 except for the magnetic elements. Steenblik teaches a catch (43) on the base (19) for mating with a lip on the cover (10) to secure the cover (10) on the base (19) in Paragraph 0209, but does not teach magnetic elements. Kellner teaches a portable analysis system.  The system is best shown in Figures 1-3 and described 0066-0073. As shown in Figure 2, the analysis system (100) of Kellner includes a sensing chamber (90) having a cuvette (210) and cover (120) for closing the sensing chamber (90). See Paragraphs 0066-0068. In Paragraph 0090, Kellner further teaches that additional features on the housing (135) include magnetic closures (170) on the cover (120) for maintaining the cover (120) in a closed position. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the magnetic connectors from Kellner with the combined device of Steenblik and Clark.  One of ordinary skill in the art would add the magnetic connectors from Kellner in order to provide an additional mechanism for securing the cover to the base as taught by Kellner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Potrzuski (3,450,458), Smith et al. (US 3,656,840), and Seville (6,198,107), and Wu (US 9,316,823) teach devices for portable devices for viewing a specimen. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 01, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798